Citation Nr: 0921380	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-04 301	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Teena M. Petro, Agent



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1967, and from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes that at the Veteran's VA examinations in 
November 2006 and December 2007, he was not diagnosed with 
PTSD, but he was diagnosed with other mental illnesses 
including mood disorder, not otherwise specified (NOS); 
anxiety disorder NOS; alcohol dependence; and polysubstance 
abuse.  The Board finds that the record raises the question 
of whether new and material evidence has been received to 
reopen a claim of service connection for other psychiatric 
disability, and therefore refers those questions to the RO.  


FINDINGS OF FACT

1.  By an April 1987 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
PTSD.

2.  The evidence related to the Veteran's PTSD claim that was 
received since the April 1987 Board decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have PTSD.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 
20.1100 (2008).

2.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

The Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
PTSD.  In view of that determination, there is no need to 
engage in any analysis as to whether the requirements of the 
VCAA have been satisfied with respect to the question of 
reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was apprised of what was required to 
substantiate the underlying claim in March 2006.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Veteran was denied service connection for an acquired 
psychiatric disorder, including PTSD, by the Board in a 
decision dated in April 1987.  The claim was denied because 
the evidence did not show that the Veteran had PTSD.  The 
Veteran applied to have his claim of service connection for 
PTSD reopened in correspondence received in November 2005.

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the Veteran's 
service treatment records (STRs) through the ends of both 
periods of active duty ending in October 1967 and September 
1975, VA treatment records dated from January 1983 to October 
1984, VA psychiatric examinations in March 1985, and July and 
August 1986, a VA social worker examination in July 1986, and 
the Veteran's testimony at a hearing in June 1986.  His STRs 
showed that in September 1966, he was opined to not have any 
mental illness, but displayed a gross combat reaction.  A 
record dated in February 1983 shows that the Veteran was 
diagnosed with adjustment disorder with mixed emotional 
features; and rule out PTSD.  A record dated in April 1983 
indicates that the possibility that the Veteran had PTSD 
should be explored.  The March 1985 VA examination indicated 
that the Veteran did not have any evidence of mental illness 
at that time.  The July 1986 VA examination revealed that no 
mental disorder was elicited at that time, and the social 
worker examination revealed that the Veteran had PTSD-like 
symptoms.  The August 1986 VA examination showed that the 
Veteran met several of the criteria necessary for 
consideration of both a generalized anxiety and possible 
PTSD.  The examiner further opined that if the Veteran was 
not found to have generalized anxiety, there was sufficient 
evidence in his background, person, and place to consider him 
as having PTSD.  

The relevant evidence received since the 1987 denial of 
service connection consists of private treatment records 
dated from August 2002 to February 2006, a private 
psychological evaluation dated in November 2005, VA 
psychiatric examinations in November 2006 and December 2007, 
the Veteran's statements, and lay statements from friends and 
his wife.  The Veteran's private medical records show that he 
was diagnosed with PTSD.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence of a diagnosis of PTSD, the Board 
finds that it is both new and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for PTSD has been received, and the application to reopen is 
therefore granted.  

As noted above, the Veteran's STRs are of record and show 
that in September 1966 the Veteran was hospitalized for 
malaria and was extremely tense and nervous.  A 
neuropsychiatric consultation and evaluation was obtained.  
The psychiatrist opined that there was no evidence of 
significant mental or emotional disturbance at the present, 
and that the Veteran was suffering from a gross combat stress 
reaction for which he was then slowly recovering and that he 
was then fit for duty.  The psychiatrist also opined that the 
Veteran should not be returned to a combat status at that 
time.  He was diagnosed with combat exhaustion.  His 
personnel records show that he was stationed in Vietnam in 
1966.  His discharge examination dated in September 1967 did 
not show any mental disorders.  The Veteran's entrance 
examination in September 1973 for his second period of 
service did not show any mental disorders.  His STRs for his 
second period of service did not show combat exhaustion or 
PTSD.  The Veteran's decorations from his first period of 
service consist of the National Defense Service Medal, the 
Vietnam Service Medal with two Stars, the Republic of Vietnam 
Cross of Gallantry with Palm, the Republic of Vietnam 
Campaign Medal with Device; and the Armed Forces 
Expeditionary Medal.  The Board notes that involvement in 
combat has been conceded by the RO.  

Private medical records beginning in October 2005 reveal that 
the Veteran was diagnosed with PTSD.  The October 2005 record 
does not indicate that the diagnosis of PTSD was made in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Nor does it contain any rationale for the diagnosis.  
Following October 2005, the Veteran's private medical records 
show that he was treated for PTSD, depression, and anxiety.  

A lay statement from a friend dated in October 2005 showed 
that the Veteran had flashbacks.  

A letter dated in November 2005 from the Veteran's private 
physician, J.O., M.D. shows that the Veteran was referred to 
a psychiatrist because he had an inability to sleep, 
nightmares, flashbacks from Vietnam, and anger control 
issues.  Dr. J.O. opined that he believed that the Veteran 
might be suffering from PTSD related to his Vietnam 
experiences.  

The Veteran had a private psychiatric evaluation in November 
2005.  He had trouble sleeping unless he took medication.  He 
reported significant problems with anger.  The Veteran 
reported that his problems really developed after his tour of 
duty in Vietnam, and that he had had significant troubles 
since then.  He reported troubles with alcoholism and drug 
addiction.  He was significantly distressed with frequent 
flashbacks, significant hypervigilance, and avoidance 
symptoms.  He reported nightmares, not specifically of things 
that occurred to him during service, but with themes of being 
stranded, oppressed, and unable to control some impending 
danger.  He reported combat stressors.  The Veteran was 
diagnosed with PTSD and polysubstance abuse in full 
remission.  The evaluation does not indicate that the 
Veteran's claims file or service records were reviewed.

Statements from the Veteran's wife dated in March and August 
2006 reveals that the Veteran had trouble sleeping, 
nightmares, anger problems, and always felt threatened. 

The Veteran was afforded a VA psychiatric examination in 
November 2006.  The examiner provided an exhaustive review of 
the relevant medical history, service personnel history, and 
the Veteran's own reports.  The examiner opined that the 
Veteran did report a stressor that met the DSM-IV PTSD 
stressor criteria, but that he did not report psychiatric 
symptoms that met DSM-IV PTSD symptoms criteria.  The 
examiner noted that the Veteran did not report persistently 
re-experiencing a traumatic event.  In the past, it should be 
noted that the Veteran had reported that to his psychiatrist.  
However, that day, he did not report any numbing of general 
responsiveness or persistent avoidance of stimuli.  In 
addition, while he did report a problem with anger 
management, no other symptoms of increased arousal were noted 
or reported.  Most importantly, he did not report significant 
psychological dysfunction that could be attributed to any 
PTSD-like symptoms.  The Veteran was diagnosed with mood 
disorder not otherwise specified (NOS); alcohol dependence 
(in remission); and polysubstance abuse (in remission).  The 
examiner opined that overall, the Veteran was not seen as 
suffering from PTSD as he did not report psychosocial 
symptoms that met DSM-IV symptom criteria.  The examiner 
noted that the Veteran did appear to suffer from other 
disorders that appeared to contribute to mild psychosocial 
functioning impairment at that time.

The Veteran was afforded a second VA psychiatric examination 
in December 2007 with a board of two psychiatrists.  His 
claims file and available medical records were reviewed.  As 
with the November 2006 examiner, the psychiatrists provided 
an exhaustive review of the relevant medical history, service 
history, and the Veteran's own reports.  They opined that the 
Veteran's exposure to stress from his tour of duty in Vietnam 
was considered moderate.  They further opined that otherwise, 
the Veteran did not meet the DSM-IV criteria for PTSD.  He 
did not manifest persistent recollection and intrusive 
thoughts of traumatic events and the persistence of avoidance 
and arousal issues.  The examiners noted that the Veteran's 
military and post-military life was marred by excessive abuse 
of alcohol and multiple illicit drugs, with behavioral and 
illegal consequences.  The examiners explained that it was 
not uncommon for patients with chronic severe alcohol and 
polysubstance dependence to develop psychiatric symptoms and 
medical disorders.  Psychiatrically, anxiety, depression, 
paranoia, hallucinations, and sometimes delirium were 
manifested.  However, there was no apparent evidence that 
that had complicated his mental state of mind or functioning.  
It was noted that the Veteran functioned quite well in his 
employment, family role, and his other pursuits.  The 
examiners opined that it would have been difficult for the 
Veteran to function as he did if his mental or emotional 
condition was complicated by PTSD symptoms.  The Veteran was 
diagnosed with anxiety disorder NOS, mild; anxiety disorder 
due to general medical condition; alcohol dependence, in 
remission; polysubstance abuse, in remission; and nicotine 
dependence, in remission.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the Veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

However, where VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, it has been conceded that the Veteran engaged in combat 
with the enemy. There is also some evidence that suggests 
that the Veteran has PTSD.  The Veteran was diagnosed with 
combat exhaustion in service, but his discharge examination 
in 1967 did not show any mental disorders, and his STRs from 
his second period of service did not show combat exhaustion 
or PTSD.  The Veteran's private medical records, including a 
November 2005 psychiatric evaluation, show that he was 
diagnosed with PTSD.  However, two VA examinations, including 
one examination with a board of two psychiatrists, indicate 
that the Veteran does not have PTSD.  In this case, the Board 
finds that the evidence that indicates that the Veteran does 
not have PTSD outweighs the evidence that the Veteran does 
have PTSD.  There are three detailed evaluations considering 
whether the Veteran has PTSD:  one private and two VA.  (The 
Board acknowledges that the Veteran's private physician 
diagnosed him with PTSD in October 2005 prior to the November 
2005 evaluation; however, that record does not provide any 
rationale, nor does it indicate that such diagnosis was made 
in accordance with the DSM-IV.)  

Of the detailed and probative evaluations; here, there are 
two evaluations that indicate that the Veteran does not have 
PTSD, compared to one evaluation that indicates that the 
Veteran does have PTSD.  The December 2007 VA examination was 
done by a board of two psychiatrists.  Following exhaustive 
examinations, three VA medical professionals have opined that 
the Veteran does not have PTSD, compared to one private 
medical professional who diagnosed the Veteran with PTSD.  
(As noted above, records from Dr. J.O. beginning in October 
2005 that show that the Veteran was diagnosed with PTSD do 
not indicate that such diagnosis was done in accordance with 
the DSM-IV following an exhaustive examination like those 
done by the VA examiners and the private psychiatrist.)  The 
November 2006 and December 2007 VA examination reports are 
the most probative evidence concerning which mental disorders 
the Veteran actually experiences.  This is so because these 
records enumerate each of the criteria for the diagnosis and 
explain why the Veteran does not satisfy all of them.  The VA 
examiners were able to review the claims file and interview 
the Veteran.  On the contrary, the private examiner did not 
take such an approach.  In fact, the November 2005 examiner 
even noted that the Veteran's nightmares were often not of 
the things that occurred to him during war, which strongly 
suggests that the Veteran was not persistently re-
experiencing the traumatic event, just as the VA examiners 
noted.  Consequently, the Board finds that the VA examiners' 
more detailed and internally consistent reports are of 
greater evidentiary weight.  In other words, the Board finds 
that the competent medical evidence that shows that the 
Veteran does not suffer from PTSD outweighs the evidence that 
shows that he does.  Thus, an essential requirement for 
service connection is not met, namely a finding of a current 
diagnosis of the claimed disability.  Absent a showing that 
the Veteran in fact has PTSD, service connection for PTSD is 
not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.

ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


